DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 12, 14, and 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 9,351,964. Although the claims at issue are not identical, they are not patentably distinct from each other.
Compound 1205 as recited in claims 1-2 of U.S. Patent No. 9,351,964 is embraced by instant Formula (IV). It is noted that claims 1-3 of U.S. Patent No. 9,351,964 are drawn to a compound and composition while claims 9, 12, 14, and 17-27 are drawn to a method of treating a viral infection or of inhibiting or reducing the viral replication or the production of viral RNA or DNA or viral protein in a subject infected with an RNA virus or a DNA virus; however, it would have been obvious to one of ordinary skill in the art to use the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 9, 11, 14, 16, 18-19, and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. WO 2005/089764 A1 (Moon) and Gudmudsson et al. US 2008/0103164 A1 (Gudmudsson) in combination.
Claims 9, 11, and 18-19 are drawn to a method of treating a viral infection or of inhibiting or reducing the viral replication or the production of viral RNA or DNA or viral protein in a subject infected with an RNA virus or a DNA virus, comprising administering to the subject an effective amount of a compound of Formula (IV) or a pharmaceutically acceptable salt thereof.
Claims 14, 16, and 23-24 are drawn to a method for inhibiting or reducing viral replication or the production of viral RNA or DNA or viral protein, comprising contacting a cell or a cell line infected with an RNA virus or DNA virus with a compound of Formula (IV) or a pharmaceutically acceptable salt thereof.
Moon provides compounds which are useful in the inhibition of VEGF production, in the inhibition of angiogenesis, and/or in the treatment of cancer, diabetic retinopathy or exudative macular degeneration (page 7).  The compounds of the invention generally include one or more chiral centers, and as such may exist as racemic mixtures (RIS) or as enantiomerically pure compositions.  The compounds may exist as (R) or (S) isomers 

    PNG
    media_image1.png
    261
    322
    media_image1.png
    Greyscale

Compound 10 (S isomer) is embraced by instant Formula (IV) (page 26). Compound 10 further meets the limitations of the instant compound depicted in claims 11, 13, and 16.

    PNG
    media_image2.png
    165
    213
    media_image2.png
    Greyscale

Additionally, at least Compounds 355 (page 49), 401 (page 52), 410 (page 53), 571 (page 64), 627 (page 68), 629-630 (page 68), 660 (page 70), 712 (page 75), 719 (page 76), and 723 (page 76) are also embraced by instant Formula (IV).
Moon differs from the instantly claimed invention in that Moon does not explicitly teach a method of treating a viral infection or of inhibiting or reducing the viral replication or the production of viral RNA or DNA or viral protein in a subject infected with an RNA virus or a DNA virus; however, this deficiency would have been obvious in view of the teachings of Gudmudsson.


    PNG
    media_image3.png
    150
    381
    media_image3.png
    Greyscale

wherein R1 may be a halogen, R2 may be an aryl substituted with an O-alkyl, X may be C(O)O, and R3 may be an aryl substituted with a halogen [0008 – 0009]. One aspect of Gudmudsson is the use of the compounds for the treatment or prophylaxis of a variety of disorders including, but not limited to, diseases and conditions caused by oncogenic viruses, including adenoviruses, retroviruses, and viruses from the papovavirus family [0140]. Such as polyoma viruses and papilloma viruses and more particularly papilloma viral infections. 
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the compounds of Moon to treat a viral infection or to inhibit or reduce the viral replication or the production of viral RNA or DNA or viral protein in a subject infected with an RNA virus or a DNA virus. One would have been motivated with a reasonable expectation of success in view of the teachings of Gudmudsson. Gudmudsson teaches structurally and functionally similar compounds useful as an antiviral treatment. Thus, claims 9, 11, 14, 16, 18-19, and 23-24 would have been obvious in view of the preponderance of evidence.

Conclusion
Claims 9, 11-14, and 16-27 are pending. Claims 9, 11-12, 14, and 16-27 are rejected. Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Moon et al. WO 2005/089764 A1 (Moon) and Gudmudsson et al. US 2008/0103164 A1 (Gudmudsson) in combination are representative of prior art. Prior art does not teach or suggest treating SARS-CoV via administration of a compound as depicted in claim 13.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/